Case 1:20-cv-02243-JRS-MPB Document 1 Filed 08/27/20 Page 1 of 3 PageID #: 1




                      IN THE UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF INDIANA
                              INDIANAPOLIS DIVISION

MARK MCCLESKEY, TRUSTEE AND INDIANA               )
STATE COUNCIL OF PLASTERERS AND CEMENT            )
MASONS HEALTH AND WELFARE AND PENSION             )
FUNDS,                                            )
                                                  )
                               Plaintiff,         ) No. 1:20-cv-2243-
       v.                                         )
                                                  )
LAPPE CEMENT FINISHING, INC., a Missouri domestic )
general business for profit corporation,          )
                                                  )
                               Defendant.         )

                                         COMPLAINT

       Plaintiffs, by their attorneys, DONALD D. SCHWARTZ and ARNOLD AND KADJAN,

LLP, complain against Defendant, LAPPE CEMENT FINISHING, INC., as follows:

                                JURISDICTION AND VENUE

       1.     (a)     Jurisdiction of this cause is based upon Section 502 of the Employee

Retirement Income Security Act of 1974, 29 U.S.C. Section 1132 ("ERISA") and 29 U.S.C. 1145

as amended.

              (b)     Venue is founded pursuant to 29 U.S.C. Section 1132(e) (2) in this district,

where the Funds as described in Paragraph 2, are administered and 29 U.S.C. Section 185(c).

                                           PARTIES

       2.     (a)     The Plaintiffs in this count are MARK MCCLESKEY, TRUSTEE AND

INDIANA STATE COUNCIL OF PLASTERERS AND CEMENT MASONS HEALTH AND

WELFARE AND PENSION FUNDS, (“the Funds”), and have standing to sue pursuant to 29

U.S.C. Section 1132(d)(1).
Case 1:20-cv-02243-JRS-MPB Document 1 Filed 08/27/20 Page 2 of 3 PageID #: 2




               (b)    The Funds have been established pursuant to collective bargaining

agreements previously entered into between the Cement Masons Union and its affiliated locals

(the "Union") and certain employer associations whose employees are covered by the collective

bargaining agreement with the Union.

               (c)    The Funds are maintained and administered in accordance with and

pursuant to the provisions of the National Labor Relations Act, as amended, and other applicable

state and federal laws and also pursuant to the terms and provisions of the agreements and

Declarations of Trust which establish the Funds.

       3.      (a)    LAPPE CEMENT FINISHING, INC., a Missouri domestic general

business for profit corporation (hereafter "LAPPE"), employs employees represented by the Union

and is bound to make contributions for hours and weeks worked by all employees and upon

subcontractors who perform work which would otherwise be performed by employees.

               (b)    LAPPE has its principal place of business at Friedheim, Missouri.

               (c)    LAPPE is an employer engaged in an industry affecting commerce.

       4.      Since April 30, 2001, LAPPE has entered into successive collective bargaining

agreements with the Union pursuant to which it is required to pay specified wages and to make

periodic contributions to the Funds on behalf of certain of its employees. (Exhibit A)

       5.      By virtue of certain provisions contained in the collective bargaining agreements,

LAPPE is bound by the Trust Agreement establishing the Funds.

       6.      Under the terms of the collective bargaining agreements and Trust Agreements to

which it is bound, LAPPE is required to make contributions to the Funds on behalf of its

employees and, when given reasonable notice by Plaintiffs or their representatives, to submit all




                                                2
Case 1:20-cv-02243-JRS-MPB Document 1 Filed 08/27/20 Page 3 of 3 PageID #: 3




necessary books and records to Plaintiffs’ accountant for the purpose of determining whether or

not it is in compliance with its obligation to contribute to the Funds.

       7.      An audit was completed for the time period of January 1, 2015 through August

31, 2019, and it showed a total of $518,175.60 is due and owing, plus attorney’s fees and costs.

       WHEREFORE, Plaintiffs pray for relief as follows:

       A.      Judgment be entered against LAPPE and in favor of Plaintiffs, in the amount

shown due under the audit of $518,175.60.

       B.      Plaintiffs be awarded their attorneys’ fees, costs, interest, and liquidated damages

pursuant to 29 U.S.C. 1132(g)(2) and Section 502(g)(2).

       C.      LAPPE be enjoined from violating the terms of the collective bargaining

agreements and Trust Agreements by failing to make timely payments to the Funds and be

ordered to resume making those payments.

       D.      This Court grant Plaintiffs such other and further relief as it may deem

appropriate under the circumstances.

                                               Respectfully submitted,

                                               MARK MCCLESKEY, TRUSTEE AND
                                               INDIANA STATE COUNCIL OF PLASTERERS
                                               AND CEMENT MASONS HEALTH AND
                                               WELFARE AND PENSION FUNDS



                                               By:    s/ Donald D. Schwartz
                                                      One of their Attorneys

Donald D. Schwartz
ARNOLD AND KADJAN LLP
35 E. Wacker Dr., Suite 600
Chicago, Illinois 60601
(312) 236-0415




                                                  3
